1844 (Rev. 04/21) Case 1:21-cv-O152@iA, COVER Se yed 09/03/21 Page 1 of 1

The JS 44 civil cover sheet and the information contained herein neither replace nor supplement the filing and service of pleadings or other papers as required by law, except as
provided by focal rules of court, This form, approved by the Judicial Conference of the United States in September 1974, is required for the use of the Clerk of Court for the
purpose of initiating the civil docket sheet. (SEE INSTRUCTIONS ON NEXT PAGE OF THIS FORM)

 

1. (a2) PLAINTIFFS DEFENDANTS
Walter Parker & Geneia Rice KBR
{b} County of Residence of First Listed Plaintiff Dauphin County of Residence of First Listed Defendant Cumberland
(EXCEPT IN U.S. PLAINTIFF CASES} (IN US. PLAINTIFF CASES ONLY)

NOTE: INLAND CONDEMNATION CASES, USE THE LOCATION OF
THE TRACT OF LAND INVOLVED.

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

(¢) Attorneys (Firm Name, Address, and Telephone Number) Attorneys {I/ Known)
i, BASIS OF JURISDICTION (Place an “X" in One Box Guly} Til, CITIZENSHIP OF PRINCIPAL PARTIES (Piace an “x” in One Box for Plaintiff
(For Diversity Cases Onby) and Que Box for Defendant)
[Ji US. Goverment [}3 Federal Question PTF DEF PIF = DEF
Plajntiff (U.S, Government Not a Party} Citizen of This State [x] I CI 1 Incoxporated or Principal Place Cl 4 | 4
of Business In This State
[x]2 U.S. Government []4 Diversity Citizen of Another State C] 2 [] 2 Incorporated and Principal Place [] 5 [x]s
Defendant (indicate Citizenship of Parties in ftenr 11} of Business In Another State
Citizen or Subject of a [13 [C] 3. Fereign Nation L}s6 []e
Forcign Country
IV. NATURE OF SUIT Place any “X" in One Box x Ont Click here for: Nagure of Sui scr
[CONTRACT me Webel PORES (cern i P= RORFELFURE/PENALTY- | 2 BANKRUPTCY © p= OTHER STATUTES”
(£0 Insurance PERSONAL INJURY PERSONAL INJORY | 625 Drug Related Seizure 422 Appeal 28 USC 158 375 False Claims Act
120 Marine 316 Airplane cj 365 Personal Injury - of Property 21 USC 881 423 Withdrawal 376 Gui Tam (31 USC
130 Miller Act 315 Airplane Product Product Liability {_]690 Other 28 USC 157 3729(a))
140 Negotiable Instrument Liability Ei 367 Health Care/ “INTELLECTUAL. “|_| 400 State Reapportionment
[| 150 Recovery of Overpayment 320 Assault, Libel & Pharmaceutical in "PROPERTY RIGHTS” USE] 410 Antitrost
& Enforcement of Judgment Slander Personal Injury 820 Copyrights 430 Banks and Banking
ISE Medicare Act 330 Federal Employers’ Product Liability 830 Patent 450 Commerce
H 152 Recovery of Defaulted Liability im 368 Asbestos Personal $35 Patent - Abbreviated 460 Deportation
Student Loans 340 Marine —- Injury Product New Drug Application 470 Racketeer Influenced and
(Excludes Veterans) 345 Marine Product Liability 840 Trademark Corrupt Organizations
Cl 153 Recovery of Overpayment Liability PERSONAL PROPERTY [00 “LABOR = [| 880 Defend Trade Secrets Hl 480 Consumer Credit
of Veteran's Benefits 356 Motor Vehicle 370 Other Fraud 710 Fair Labor Standards Act of 2016 (15 USC 1681 or 1692)
[_] 160 Stockholders’ Suits 355 Motor Vehicle - 37E Truth in Lending Act [| 485 Telephone Consumer
[| 190 Other Contract Product Liability Er] 380 Other Personal | 720 Labor/Management EL SOCTAL SECURELY. 2 Protection Act
+ 195 Contract Product Liability 360 Other Personal Property Damage Relations 861 HIA (1395f 490 Cable/Sat TY
196 Franchise injury Fl 385 Property Damage Hr Railway Labor Act 862 Black Lung (923) 850 Sccurities/Commodities/
362 Personal Injury - Product Liability 7451 Farnily and Medical 863 DIWC/DIWW (405(g)} Exchange
Medical Malpractice Leave Act 864 SSID Tithe XVI |] 896 Other Statutory Actions
"REAL PROPERTY | CIVIL RIGHTS ~ | PRISONER PETITIONS —|_|790 Other Labor Litigation 865 RSI (405(2)} P] 891 Agricuttural Acts
| 210 Land Condemnation 440 Other Civit Rights Habeas Corpus: | _|791 Employee Retirement |_| 893 Environmental Matters
F | 220 Foreclosure 441 Voting | | 463 Alien Detainee income Security Act Ee ! ; ee 895 Freedom of Information
ae Rent Lease & Ejectment x1 442 Employment |_| 510 Motiens to Vacate 5 870 Taxes (U.S. Plaintiff Act
240 Torts to Land 443 Housing’ Sentence or Defendant) 896 Arbitration
245 Tort Product Liability Accommodations [_] 530 General || 87! IRS—Third Party -| 899 Administrative Procedure
[_}290 All Other Real Property 445 Amer. w/Disabilities -[__ | 535 Death Penalty Po IMMIGRATION | 26 USC 7609 Act/Review or Appeal of
Employment Other: 462 Naturalization Application Agency Decision
446 Amer, w/Disabilities -[__| 540 Mandamus & Other 465 Other Immigration | 956 Constitutionality of
Other 550 Civil Rights Actions State Statutes
448 Education 555 Prison Condition
560 Civil Detainee -
Conditions of
Confinement
V. ORIGIN (Place an “X” in One Box Only)
[x}! Original ry Removed from oO 3 Remanded from ry 4 Reinstated or Ci 5 Transferred from 6 Multidistrict ol 8 Multidistriet
Proceeding State Court Appellate Court Reopened Another District Litigation - Litigation -
(specify) Transfer Direct File

 

Cite the U.S. Civil Statute under which you are filing (De nor cite jurisdictional statutes untess diversity):
Hostile work environment, retallation, sexual harrassment/narassment,; racial discrimination

Brief description of cause:

Please refer to the attached document that can be found on the next page.

VI. CAUSE OF ACTION

 

 

 

 

 

 

VIL REQUESTED IN [] CHECK IF THIS IS A CLASS ACTION DEMAND $ CHECK YES only if demanded in complaint:
COMPLAINT: UNDER RULE 23, F.R.Cv.P. $200,000 JURY DEMAND: [x]¥es []No
VIN. RELATED CASE(S) ;
IF ANY (See instructions): JUDGE DOCKET NUMBRR
DATE | : i GNATURE OF ATTORNEY OF RECORD I Pp
O4/DalADa! NWI KCL, din. F anhror.
FOR OFFICE USE ONLY I CO}

RECEIPT # AMOUNT APPLYING IFP JUDGE MAG. JUBGE
